DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the Response dated 01/13/2022, claims 1-7 and 9-11 are amended, claims 12-17 are added, and claims 1-17 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments
4.	In light of the amendments to claims 1-7 and 9-11, claims 1-17 are not in condition for allowance due to the discovery of prior art, as explained below.  Furthermore, antecedent issues are present in claims 3-5 and 9 and a grammatical error is present in claim 3.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 3-5 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 3, the limitation “the determination unit” lacks sufficient antecedent basis because claim 1, from which claim 3 indirectly depends, has been amended such the limitation 
	Per claim 9, the limitation “the correction amount” lacks sufficient antecedent basis because claim 1, from which claim 9 directly depends, is silent on the limitation “a correction amount.”  The limitation “a correction amount” is introduced in claim 16.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2, 8-10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (hereinafter “Shi”) – US 2015/0077461.

Per claim 1, Shi teaches a printing apparatus (Fig. 1; inkjet printing system 1; ¶16) comprising:
a print head (Fig. 1; printing module 11; ¶16) including a nozzle column, the nozzle column including a plurality of nozzles through which ink is ejected (The printing module 11 includes printing units 111 which are comprised of a plurality of nozzles 1111 (Fig. 2A; ¶16));
an acquiring unit (Fig. 1; image capture module 12; ¶21) configured to acquire a measurement value by reading a tone patch pattern printed by the print head (The image capture module 12, which may be a scanning module or an optical detecting module, is configured to read a nozzle test pattern 2 that is printed by the printing module 11 to acquire image data (Fig. 2B; ¶16 and 23)), and
a controller configured to control a displaying unit to display a warning based on the measurement value (Based on the acquired image data, a display is controlled such that, if the acquired image data indicates that any of the nozzles 1111 is abnormal, an alert is issued to indicate that a compensation module 13 needs to be installed or an inkjet head needs to be replaced (¶23-25)).

Per claim 16, Shi teaches the printing apparatus according to claim 1, further comprising a setting unit configured to set a correction amount based on the measurement value and a target value (A correction amount is set that is based on the acquired image data (Fig. 2B, for example) and target image data (Fig. 2A). The correction amount enables compensation of abnormal acquired image data arising from a faulty nozzle (¶21)).

Per claim 2, Shi teaches the printing apparatus according to claim 16, further comprising derivation unit configured to derive the correction amount for each tone based on the measurement value and the target value (The compensation module 13 is configured to derive the correction amount for each nozzle 1111 based on the acquired image data (Fig. 2B, for example) and target image data (Fig. 2A).  The acquired image data indicates the locations of faulty nozzles and the compensation module 13 is configured to apply the correction amount for each location (¶21)). 

Per claim 8, Shi teaches the printing apparatus according to claim 1, wherein the measurement value is a density value, a colorimetric value (image data is acquired (¶21)), or a gloss value.

Per claim 9, Mongeon teaches the printing apparatus according to claim 1, wherein the correction amount is a value for correcting variation of a printing characteristic of the print head or a printing characteristic of the plurality of nozzles (The correction amount is a value to correct a printing characteristic of the printing module 11 (¶21)).

Per claim 10, Shi teaches a control method of a printing apparatus (Fig. 1; inkjet printing system 1; ¶16), the printing apparatus having a print head (Fig. 1; printing module 11; ¶16) including a nozzle column, the nozzle column including a plurality of nozzles through which ink is ejected (The printing module 11 includes printing units 111 which are comprised of a plurality of nozzles 1111 (Fig. 2A; ¶16)), the control method comprising:
a step of acquiring a measurement value by reading a tone patch pattern printed by the print head (The image capture module 12, which may be a scanning module or an optical detecting module, is configured to read a nozzle test pattern 2 that is printed by the printing module 11 to acquire image data (Fig. 2B; ¶16 and 23));
a step of controlling a displaying unit to display a warning based on the measurement value (Based on the acquired image data, a display is controlled such that, if the acquired image data indicates that any of the nozzles 1111 is abnormal, an alert is issued to indicate that a compensation module 13 needs to be installed or an inkjet head needs to be replaced (¶23-25)).

Per claim 14, Shi teaches the printing apparatus according to claim 1, wherein the controller stores the measurement value in a memory in a case where the controller obtains information indicating that a user has checked the display contents of the warning (After a user checks the display notification that indicates the compensation module 13 needs to be installed and installs the compensation module 13, the stored acquired image data is used to guide the compensation module 13 to desired locations to perform the compensation operation (¶25).

Per claim 15, Shi teaches the printing apparatus according to claim 14, wherein after displaying the warning, the controller waits until the controller obtains information indicating that a user has checked the display contents of the warning (Information indicating that a user has checked the display contents of the warning includes the information pertaining to the installation of the compensation module 13 after an alert to install the compensation module 13 has been displayed (¶25)).


9.	Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (hereinafter “King”) – US 6,612,680.

Per claim 1, King teaches a printing apparatus (Fig. 1; imaging system 6; col. 2, lines 37-42) comprising:
a print head (Fig. 1; printheads 26 and 28; col. 2, lines 65-67) including a nozzle column, the nozzle column including a plurality of nozzles through which ink is ejected (A printhead may include a plurality of nozzle arrays (col. 1, lines 18-32));
an acquiring unit (Fig. 1; optical sensor 16; ¶21) configured to acquire a measurement value by reading a tone patch pattern printed by the print head (The optical sensor 16 is configured to acquire an actual coverage percent value from a first area 78 on a print media 22 (Fig. 2; col. 4, lines 51-66)), and
a controller configured to control a displaying unit to display a warning based on the measurement value (Based on a comparison between the actual coverage percent value and a stored theoretical percent coverage value, a notification may be displayed alerting a user that the ink supply has been depleted (col. 5, lines 38-47)).

Per claim 8, King teaches the printing apparatus according to claim 1, wherein the measurement value is a density value (a coverage percent value is acquired (col. 4, lines 51-66)), a colorimetric value, or a gloss value.

Per claim 10, King teaches a control method of a printing apparatus (Fig. 1; imaging system 6; col. 2, lines 37-42), the printing apparatus having a print head (Fig. 1; printheads 26 and 28; col. 2, lines 65-67) including a nozzle column, the nozzle column including a plurality of nozzles through which ink is ejected (A printhead may include a plurality of nozzle arrays (col. 1, lines 18-32)), the control method comprising:
a step of acquiring a measurement value by reading a tone patch pattern printed by the print head (The optical sensor 16 is configured to acquire an actual coverage percent value from a first area 78 on a print media 22 (Fig. 2; col. 4, lines 51-66));
a step of controlling a displaying unit to display a warning based on the measurement value (Based on a comparison between the actual coverage percent value and a stored theoretical percent coverage value, a notification may be displayed alerting a user that the ink supply has been depleted (col. 5, lines 38-47)).


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


11.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious in view of Shi and Miyamoto et al. (US 7,864,984 – hereinafter “Miyamoto”).

Per claim 11, Shi teaches a control method of a printing apparatus (Fig. 1; inkjet printing system 1; ¶16), the printing apparatus having a print head (Fig. 1; printing module 11; ¶16) including a nozzle column, the nozzle column including a plurality of nozzles through which ink is ejected (The printing module 11 includes printing units 111 which are comprised of a plurality of nozzles 1111 (Fig. 2A; ¶16)), the control method comprising:
a step of acquiring a measurement value by reading a tone patch pattern printed by the print head (The image capture module 12, which may be a scanning module or an optical detecting module, is configured to read a nozzle test pattern 2 that is printed by the printing module 11 to acquire image data (Fig. 2B; ¶16 and 23));
a step of controlling a displaying unit to display a warning based on the measurement value (Based on the acquired image data, a display is controlled such that, if the acquired image data indicates that any of the nozzles 1111 is abnormal, an alert is issued to indicate that a compensation module 13 needs to be installed or an inkjet head needs to be replaced (¶23-25)).

However, Shi does not explicitly teach a non-transitory computer-readable storage medium storing a program for causing a computer to perform the control method.  In contrast, Miyamoto teaches a non-transitory computer storage medium having a program which causes a printing apparatus to print a plurality of lines on a test sheet (claim 8).
(Miyamoto; claim 8).


12.	Claim 12-13 are rejected under 35 U.S.C. 103 as being obvious in view of Shi and Itoyama et al. (US 6,488,353 - hereinafter “Itoyama”).

Per claim 12, Shi teaches the printing apparatus according to claim 1.  However, Shi does not explicitly teach the printing apparatus further comprising a determination unit configured to determine whether or not the reading has been performed correctly based on the measurement value, wherein the controller controls the displaying unit to display the warning in a case where the determination unit determines that the reading has not been performed correctly.
In contrast, Itoyama teaches an image forming apparatus for diagnosing print head and optical system conditions based on a test pattern wherein, if image data is deemed incorrect, the optical system may be deemed as having a defect and an alarm message is displayed (Fig. 9).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the printing apparatus of Shi such that the test pattern is used to judge whether the image capture module 12 is defective.  One of ordinary skill would make such a modification for the purpose of alerting a user that a source other than the nozzles is responsible for the improper detected image data (Itoyama; Fig. 9).

Per claim 13, Shi in view of Itoyama teaches the printing apparatus according to claim 12, wherein the controller does not control the displaying unit to display the warning in a case (In Shi in view of Itoyama, if the image capture module 12 is not defective, a warning alerting a user of a defect to the image capture module 12 is not displayed (Itoyama; Fig. 9)).


13.	Claim 11 is rejected under 35 U.S.C. 103 as being obvious in view of King and Miyamoto.

Per claim 11, King teaches a control method of a printing apparatus (Fig. 1; imaging system 6; col. 2, lines 37-42), the printing apparatus having a print head (Fig. 1; printheads 26 and 28; col. 2, lines 65-67) including a nozzle column, the nozzle column including a plurality of nozzles through which ink is ejected (A printhead may include a plurality of nozzle arrays (col. 1, lines 18-32)), the control method comprising:
a step of acquiring a measurement value by reading a tone patch pattern printed by the print head (The optical sensor 16 is configured to acquire an actual coverage percent value from a first area 78 on a print media 22 (Fig. 2; col. 4, lines 51-66));
a step of controlling a displaying unit to display a warning based on the measurement value (Based on a comparison between the actual coverage percent value and a stored theoretical percent coverage value, a notification may be displayed alerting a user that the ink supply has been depleted (col. 5, lines 38-47)).

However, King does not explicitly teach a non-transitory computer-readable storage medium storing a program for causing a computer to perform the control method.  In contrast, Miyamoto teaches a non-transitory computer storage medium having a program which causes a printing apparatus to print a plurality of lines on a test sheet (claim 8).
(Miyamoto; claim 8).


14.	Claims 12-13 are rejected under 35 U.S.C. 103 as being obvious in view of King and Itoyama.

Per claim 12, King teaches the printing apparatus according to claim 1.  However, King does not explicitly teach the printing apparatus further comprising a determination unit configured to determine whether or not the reading has been performed correctly based on the measurement value, wherein the controller controls the displaying unit to display the warning in a case where the determination unit determines that the reading has not been performed correctly.
In contrast, Itoyama teaches an image forming apparatus for diagnosing print head and optical system conditions based on a test pattern wherein, if image data is deemed incorrect, the optical system may be deemed as having a defect and an alarm message is displayed (Fig. 9).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the printing apparatus of King such that the test pattern is used to judge whether the optical sensor 16 is defective.  One of ordinary skill would make such a modification for the purpose of alerting a user that a source other than the nozzles is responsible for the improper detected image data (Itoyama; Fig. 9).

Per claim 13, King in view of Itoyama teaches the printing apparatus according to claim 12, wherein the controller does not control the displaying unit to display the warning in a case (In King in view of Itoyama, if the optical sensor 16 is not defective, a warning alerting a user of a defect to the optical sensor 16 is not displayed (Itoyama; Fig. 9)).

Claim Objections
15.	Claim 3 is objected to due to the following informality.
	Claim 3 does not terminate in a period.
 	
16.	Claims 6-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 6, the prior art of record is silent on the printing apparatus according to claim 12, wherein the determination unit determines whether or not reading has been performed correctly based on a variation amount of the measurement value and a variation amount of the target value.  Claim 7 is consequently objected to due to its dependence on claim 6.
Per claim 17, the prior art of record is silent on the printing apparatus according to claim 2, further comprising a calculation unit configured to calculate a correction amount variation rate based on the derived correction amount.
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.